DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 21, 2022 has been entered. Claims 1-22 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hadad et al. (US 2020/0202997 A1) (hereinafter – Hadad) in view of Fan et al. (US 2020/0138360 A1) (hereinafter – Fan).

Regarding claims 1 and 12, Hadad discloses A system for performing health monitoring, the system comprising (Abstract and entire document):
a server device including a memory and one or more processors configured to (Para. [0129], “Depending on the implementation, some of the processing system(s) can be centrally located, or distributed among a number of server systems that work together.”):
receive monitored parameter data from a wearable device (Para. [0055], “The devices 110 can include a wearable device 112 (e.g., a smart watch, activity tracker, smart glasses, smart rings, smart patches, smart fabrics, etc.), a mobile device 114”);
obtain embedding data corresponding to a user registered to the wearable device (Para. [0058], “The platform 150 can be in communication with the Internet 120 and database(s) 130 (e.g., other food, nutrition, or healthcare providers). For example, the platform may be in communication with healthcare databases containing electronic medical records (EMR).”);
process the monitored parameter data and the embedding data to generate an input vector (Para. [0063], “In the mathematical model, each training example is represented by an array or vector, and the training data by a matrix.”);
process the input vector by an artificial intelligence algorithm to generate an output vector (Para. [0061], “Examples of artificial intelligence algorithms include, but are not limited to, key learning, actor critic methods, reinforce, deep deterministic policy gradient (DDPG), multi-agent deep deterministic policy gradient (MADDPG), etc. Machine learning refers to an artificial intelligence discipline geared toward the technological development of human knowledge.” See also para. [0068]); and
generate a notification message based on the output vector (Para. [0042], “In some instances, neural networks and other machine learning algorithms can be used to analyze the data and provide individual users with personalized health recommendations.”).
Hadad fails to disclose wherein the embedding data comprises a vector obtained based on codes included in health records corresponding to the user;
However, in the same field of endeavor, Wu teaches wherein the embedding data comprises a vector obtained based on codes included in health records corresponding to the user (Para. [0031], “. In some examples disclosed herein, the tokens are hashed into integers. In such examples, the integers are representative of an index of a sparse vector where each index represents a distinct word. In examples disclosed herein, the normalized HPI is classified with a neural network. In some examples, the neural network is a three-layer neural network including an embedding layer, recurrent neural network layer, and fully connected layer. In some examples, the recurrent neural network is a long short-term memory (LSTM) network.” See also para. [0046]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system/method as taught by Hadad to include embedding vectors as taught by Wu in order to incorporate more automation (Para. [0023], “As computers continue to take on a greater role in patient care, automating the process for determining if an HPI is “extended” or “brief” becomes important to the maintenance and completeness of an EMR of a patient.”).
Regarding claims 2, 13, 21 and 22, Hadad discloses The system of claim 1, Hadad further discloses wherein the wearable device is an activity tracker, and wherein the monitored parameter data includes data points related to one or more of: a heart rate; an oxygen level; an activity level including at least one of a number of steps, a number of flights climbed, or a duration of exercise; or a number of calories burned (Para. [0055], “The devices 110 can include a wearable device 112 (e.g., a smart watch, activity tracker, smart glasses, smart rings, smart patches, smart fabrics, etc.), a mobile device 114” and para. [0056], “location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), heart rate monitors, temperature sensors (e.g., external temperature sensors, skin temperature sensors), environmental sensors configured to detect parameters associated with an environment surrounding the user (e.g., temperature, humidity, brightness),”).
Regarding claim 3, Hadad discloses The system of claim 2, Hadad further discloses wherein the monitored parameter data further includes information logged by the user manually (Para. [0053], “The platform can collect data from users, and can also integrate with multiple APIs from various third-party applications to collect other types of data.”).
Regarding claims 4 and 14, Hadad discloses The system of claim 1, Hadad further discloses wherein obtaining the embedding data comprises processing the health records via a natural language processing algorithm (Para. [0060], “The platform 150 can analyze the data that has been converted to the standardized structured format, using in part information from the health and nutrition platform. In some embodiments, the platform 150 can analyze the standardized structured data using one or more machine learning models or natural language processing (NLP) techniques. Machine learning models or algorithms that may be used in the present disclosure may comprise supervised (or predictive) learning, semi-supervised learning, active learning, unsupervised machine learning, or reinforcement learning.”).
Regarding claims 5 and 15, Hadad discloses The system of claim 4, Hadad further discloses wherein the health records are stored in a database and comprise at least one of:  claims records received from a health care provider; prescription records received from a pharmacy; or laboratory results received from a laboratory or other health care provider (Para. [0058], “The platform 150 can be in communication with the Internet 120 and database(s) 130 (e.g., other food, nutrition, or healthcare providers). For example, the platform may be in communication with healthcare databases containing electronic medical records (EMR).”).
Regarding claims 6 and 16, Hadad discloses The system of claim 4, Hadad further discloses wherein the input vector data further includes social determinants data including one or more of: economic information; neighborhood information; education information; nutritional information; or other environmental information (Para. [0058], “The platform 150 can be in communication with the Internet 120 and database(s) 130 (e.g., other food, nutrition, or healthcare providers)” see also para. [0056], “environmental sensors configured to detect parameters associated with an environment surrounding the user (e.g., temperature, humidity, brightness),”).
Regarding claims 7 and 17 Hadad discloses The system of claim 4, Hadad fails to disclose wherein the input vector data further includes demographic data including one or more of: age information; gender information; neighborhood type information; family size information; or employment indicator information.
However, in the same field of endeavor, Wu teaches wherein the input vector data further includes demographic data including one or more of: age information; gender information; neighborhood type information; family size information; or employment indicator information (Para. [0003], “Aspects of a taking a medical history include asking questions to obtain a demographic information, chief complaint (CC), a history of the present illness (HPI), a review of systems (ROS) and past, family and/or social history (PFSH).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system/method as taught by Hadad to include demographic data as taught by Wu in order to incorporate more automation (Para. [0023], “As computers continue to take on a greater role in patient care, automating the process for determining if an HPI is “extended” or “brief” becomes important to the maintenance and completeness of an EMR of a patient.”).
Regarding claim 8, Hadad discloses The system of claim 1, Hadad further discloses wherein the artificial intelligence algorithm comprises one or more of: a multi-layer perceptron (MLP) algorithm; a convolution neural network (CNN); or a recurrent neural network (RNN) (Para. [0068], “one or more artificial neural networks; one or more deep learning networks (e.g., at least one recurrent neural network, sequence to sequence mapping using deep learning, sequence encoding using deep learning, etc.); fuzzy logic based models; genetic programming models; Bayesian networks or other Bayesian techniques, probabilistic machine learning models;”).
Regarding claims 9 and 18, Hadad discloses The system of claim 1, Hadad further discloses wherein the notification message is transmitted to one of the wearable device or a mobile device associated with the wearable device to provide the user of the wearable device with a suggested action (Para. [0055], “The devices 110 can be in communication with one another. The platform 150 can be in communication with one or more of the devices 110, either concurrently or at different time instances.”).
Regarding claim 10, Hadad discloses The system of claim 9, Hadad further discloses wherein the suggested action includes information to facilitate scheduling an appointment with a healthcare provider (Para. [0008], “In a retrieving module, a set of lambda functions may be configured to pull data from connected applications, and implement a time-based task scheduler that retrieves data on a periodic basis.”).
Regarding claims 11 and 19, Hadad discloses The system of claim 1, Hadad further discloses wherein the notification message is transmitted to a healthcare provider to suggest treatment options that may be applicable to a patient (Para. [0055], “The devices 110 can be in communication with one another. The platform 150 can be in communication with one or more of the devices 110, either concurrently or at different time instances.”).
Regarding claim 20, Hadad discloses A wearable device comprising (Abstract and entire document):
a transceiver for communicating with a server device over a network (Para. [0129], “Depending on the implementation, some of the processing system(s) can be centrally located, or distributed among a number of server systems that work together.”); and
at least one processor configured to (Para. [0129], “For illustrative purposes, the following description of each method may refer to elements mentioned above in connection with FIG. 1. In certain embodiments, some or all steps of this process, and/or substantially equivalent steps, are performed by execution of processor-readable instructions stored or included on a processor-readable medium that is or can be non-transitory.”):
sample one or more sensors to generate data points for each of the one or more monitored parameters (Para. [0055], “The devices 110 can include a wearable device 112 (e.g., a smart watch, activity tracker, smart glasses, smart rings, smart patches, smart fabrics, etc.), a mobile device 114”);
store the data points in the memory; transmit at least a portion of the data points to the server device (Para. [0129], “For illustrative purposes, the following description of each method may refer to elements mentioned above in connection with FIG. 1. In certain embodiments, some or all steps of this process, and/or substantially equivalent steps, are performed by execution of processor-readable instructions stored or included on a processor-readable medium that is or can be non-transitory. For instance, in the description of FIGS. 13-18 that follows, various components of the platform 150 (e.g., a token module 210, a retrieving module 230, a pipeline module 250, a standardization module 270, a storage module 290 and any components thereof) can be described as performing various acts, tasks or steps, but it should be appreciated that this refers to processing system(s)”); and
receive a notification message from the server device, wherein the notification message includes a suggested action identified based on the output of an artificial intelligence algorithm configured to process an input vector that includes the at least a portion of the data points for the one or more monitored parameters and embedding data corresponding to a user registered to the wearable device (Para. [0042], “In some instances, neural networks and other machine learning algorithms can be used to analyze the data and provide individual users with personalized health recommendations.” And Para. [0061], “Examples of artificial intelligence algorithms include, but are not limited to, key learning, actor critic methods, reinforce, deep deterministic policy gradient (DDPG), multi-agent deep deterministic policy gradient (MADDPG), etc. Machine learning refers to an artificial intelligence discipline geared toward the technological development of human knowledge.” See also para. [0068]).
Hadad fails to disclose wherein the embedding data comprises a vector obtained based on codes included in health records corresponding to the user;
However, in the same field of endeavor, Wu teaches wherein the embedding data comprises a vector obtained based on codes included in health records corresponding to the user (Para. [0031], “. In some examples disclosed herein, the tokens are hashed into integers. In such examples, the integers are representative of an index of a sparse vector where each index represents a distinct word. In examples disclosed herein, the normalized HPI is classified with a neural network. In some examples, the neural network is a three-layer neural network including an embedding layer, recurrent neural network layer, and fully connected layer. In some examples, the recurrent neural network is a long short-term memory (LSTM) network.” See also para. [0046]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system/method as taught by Hadad to include embedding vectors as taught by Wu in order to incorporate more automation (Para. [0023], “As computers continue to take on a greater role in patient care, automating the process for determining if an HPI is “extended” or “brief” becomes important to the maintenance and completeness of an EMR of a patient.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791